*553
By the Court.

Benning, J.
delivering the opinion.
The Court, in a part of its charge to the Jury, said, “ that the will of John Horn conveyed the use and occupation of his estate to Mrs. Horn for and during her natural life or-widowhood; and in the opinion of the Court, the testator, under the 7th item of his will, gave to his widow, absolutely, all the net proceeds arising from his estate during her life or widowhood.”
Was this a correct view of the will ? That is the first question.
We think it was. It expresses the grammatical import of' the item to which it refers. In order to make that item mean that Mrs. Horn was to have no more than “ the free use and occupation” of “ the profits arising from” the estate, we have-to supply, immediately before these last quoted words, the expression, “the free use and occupation of,” so as to make-this part of the item read thus: “It is my will and desire-that the whole of my estate, both real and personal, shall remain in the possession of my beloved wife, Elizabeth Horn, during her life or widowhood, and for her to have the free rise and occupation thereof, together with — the free use and occupation of — the profits arising therefrom.”
But it is a general rule of interpretation, that we are not at liberty to supply words, if the sense does not require it— that we are not at liberty to imply a meaning, if a meaning is expressed.
The expressed sense of the item is, that Mrs. Horn is to have one thing together with another thing. She is to have the use of the whole estate; this is the one thing. She is to have the profits arising from the whole estate; this is the thing which she is to have, together with the use of the whole estate. These are the two things which she is to have. This is the sense which the item expresses.
And there is another reason or two going to show that this *554was.the sense intended. The word “ occupation,” is a word not well adapted to the word “ profits.” We say men use profits, enjoy profits ; but we never say that men oceúpy pió-1fits.
. This sense makes the will natural and reasonable — the other makes it unnatural, unreasonable. It is the dictate of' nature and reason, that men, when they come to die, should, leave their wives something more than a bare subsistence.. That this old woman should have, during the little remnant-of her life, the whole profits of the estate, would much more ■ nearly accord with this dictate, than that she should have only the use of those profits would.
[1.] We agree, then, with the Court below thus far, in its-interpretation of this item of the will.
But we do not agree with the Court in its further interpretation of this item. The Court further charged the Jury,. “ that the matured crop on hand at the death of Mrs. Horn,. after paying expenses for that year out of it, was net pror, ceeds, and belonged to Mrs. Horn’s estate.”
The testator’s intention, as it seems to us, was, to keep up the body of his estate during the life or widowhood of Mrs^. Horn, to give her during that time the use of the estate; and to give her, absolutely, whatever should proceed from the estate over and above what should be required for keeping up • the estate. Such overplus would be all that could be “ profits.”
If we are right in this, Mrs. Horn was entitled to no more, as to the crop on hand at the time of her death, than she had been entitled to as to any other crop; and as to any other crop,, she had been entitled only to what remained of it after there - was set apart enough of it to keep up the body of the estate that is, enough of it to support the property until the time when the next'year’s crop should be mature.
The next and only remaining point is, whether the verdict was contrary to the evidence.
And the verdict is, wc think, larger than the evidence authorized it to be.
*555The Jury must have allowed the complainant some things to which he was not entitled. What these were, we cannot > certainly know, as the verdict is a general one.
We, therefore, can only mention some things, which, if the •'Jury allow them to him, they allowed to him improperly.
[3.] Thirty-nine of the bales of cotton specified in William Murphey’s return, made to the Court of Ordinary for 1841 were, it is to be presumed from the evidence as it stands before us, the proceeds of the fifty thousand pounds of seed ■cotton mentioned in the inventory of John Horn’s estate; that is, were the proceeds of cotton not raised by Mrs. Horn after Mr. Horn’s death, but of cotton left by Mr. Horn at his death. These, if profits, were profits arisen to the testator at the testator’s death — not profits “ arising” to his legatee after his death.
If these thirty-nine bales were the proceeds of such seed • cotton, the Jury should not have allowed the complainant any •thing for them.
It seems that Elizabeth Horn purchased two or three ne- . groes. The complainant is not entitled to the negroes, and also to such part of the “profits” of the estate as went to pay for them. This is manifest. All that he can be entitled to ■is the negroes, their increase, if any, and their hire, if any.
..The matured crop on hand when Mrs. Horn died, less the . year’s expenses, was probably allowed to the complainant by •the Jury, as the Court told them they might allow it to him: We think the Jury should also have deducted from this crop such a part of it as would have sufficed to keep up the body ■of the property until another crop should be made.
There may or may not be other items of demand in the case ■ which the Jury allowed to the complainant, and which they ••should not have allowed to him. As to that, we do not undertake to speak.
We merely say that we cannot find evidence in the case to support so large a verdict; and this is all\that we can say, ¡positively, on the present point.